DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bontrager et al. (US Publication 2019/0344565) in view of Kubert et al. (US Publication 2005/0268805).
	With respect to claim 1, Bontrager et al. teaches a plastic card personalization system, comprising: 

a second mechanism (12) that is positioned relative to the first mechanism (Figure 1) to receive the plastic card with the non-printed machined characters (Paragraphs 0007, 0012, 0035, Figure 1); 
a curing mechanism (18) that is positioned relative to the second mechanism (12) to receive the plastic card with the radiation curable material (Paragraphs 0012, 0064, Figure 1), the curing mechanism (18) is configured to generate and apply radiation to the characters to cure the radiation curable material (Paragraphs 0012, 0064).
However, Bontrager et al. is silent with respect to whether or not the second mechanism applies radiation curable material to non-printed machined characters.  Kubert et al. teaches curing mechanism is configured to generate and apply radiation to the non-printed machined characters to cure the radiation curable material (Paragraph 0012).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Bontrager et al. to apply radiation curable material to non-printed machine characters as taught by Kubert et al. for the purpose of enhancing a cost-effective scratch off coating that coats a card without damaging personal information and thereby provides a protecting coating.
	With respect to claim 2, Bontrager et al. teaches the first mechanism comprises: a) an embossing mechanism (embossing system in paragraph 0042) and the non-
	With respect to claim 3, Bontrager et al. teaches the radiation curable material comprises ultraviolet (UV) curable material (Paragraphs 0007, 0035, 0044), and the curing mechanism (18) is configured to generate and apply UV radiation to the UV curable material (Paragraph 0035).
	With respect to claim 4, Bontrager et al. teaches the second mechanism (12) is configured to apply an ink to the tips of the embossed characters or apply an ink to the indented characters (Paragraphs 0012, 0042 and note: the material of Bontrager et al. coats the entire surface of the embossed characters therefore the material would be applied to the tips).
	With respect to claim 5, Bontrager et al. teaches the second mechanism (12) is configured to apply the UV curable material using a foil or using drop-on-demand printing (Paragraph 0035).
	With respect to claim 6, Bontrager et al. teaches the second mechanism (12) includes at least one drop-on-demand print head (Paragraphs 0007, 0012, 0043).
	With respect to claim 8, Bontrager et al. teaches a method of personalizing a plastic card, comprising: 

thereafter transporting the plastic card to a second mechanism (12) and applying radiation curable material to the non-printed machined characters in the second mechanism (Paragraphs 0007, 0012, 0035, Figure 1); and 
thereafter transporting the plastic card to a curing mechanism (18) and curing the radiation curable material that is applied to characters in the curing mechanism (Paragraphs 0012, 0064).
However, Bontrager et al. is silent with respect to whether or not the curing applies the radiation curable material to non-printed machined characters in the curing mechanism.  Kubert et al. teaches curing applies the radiation curable material to non-printed machined characters in the curing mechanism (Paragraph 0012).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Bontrager et al. to apply radiation curable material to non-printed machine characters as taught by Kubert et al. for the purpose of enhancing a cost-effective scratch off coating that coats a card without damaging personal information and thereby provides a protecting coating.
With respect to claim 9, Bontrager et al. teaches the first mechanism (embossing system in paragraph 0042) comprises:
a) an embossing mechanism (embossing system in paragraph 0042) and the non-printed machined characters comprise embossed characters (Paragraphs 0007, 0035, 0042), and using the second mechanism (12) to apply the radiation curable 
	With respect to claim 10, Bontrager et al. teaches the radiation curable material comprises ultraviolet (UV) curable material (Paragraphs 0007, 0035, 0044), and using the curing mechanism (18) to apply UV radiation to the UV curable material (Paragraph 0035).
	With respect to claim 11, Bontrager et al. teaches using the second mechanism (12) to apply an ink to the tips of the embossed characters or apply an ink to the indented characters (Paragraphs 0012, 0042).
	With respect to claim 12, Bontrager et al. teaches using the second mechanism (12) to apply the UV curable material using a foil or using drop-on-demand printing (Paragraph 0035).
With respect to claim 13, Bontrager et al. teaches applying the radiation curable material comprises applying the radiation curable material from at least one drop-on-demand print head (Paragraphs 0007, 0012, 0043).
	With respect to claim 15, Bontrager et al. teaches a plastic card formed using the method of claim 8 (Paragraph 0036).
	With respect to claim 16, Bontrager et al. teaches a plastic card, comprising:
	a plastic card body (Paragraph 0036);

However, Bontrager et al. does not explicitly disclose a colored material and a radiation-cured material on the tip of each one of the embossed characters.
Kubert et al. teaches a colored material (UV) and a radiation-cured material on the tip of each one of the embossed characters (Paragraph 0012).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Bontrager et al. to provide color and radiation-cured material to a tip of embossed characters as taught by Kubert et al. for the purpose of enhancing a cost-effective scratch off coating that coats a card without damaging personal information and thereby provides a protecting coating.
	With respect to claim 17, Bontrager et al. teaches the plastic card body further includes an integrated circuit chip and/or a magnetic stripe (Paragraph 0035).
	With respect to claim 18, Bontrager et al. teaches the plurality of embossed characters form some or all of a personal account number or a cardholder name (Paragraph 0010).
	With respect to claim 19, Bontrager et al. teaches the colored material comprises colored ink or a colored metal (Paragraph 0064 and UV material).

3.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bontrager et al. (US Publication 2019/0344565) in view of Kubert et al. (US Publication .
	With respect to claims 7 and 14, Bontrager et al., as modified, teaches the claimed invention and method including a second mechanism (12), however Bontrager et al. as modified, does not explicitly disclose the second mechanism includes a foil that includes a carrier layer, a layer of the radiation curable material, and a layer of ink, wherein the layer of the radiation curable material is disposed between the carrier layer and the layer of ink and a method of applying the radiation curable material comprises applying the radiation curable material from a foil that includes a carrier layer, a layer of the radiation curable material, and a layer of ink, wherein the layer of the radiation curable material is disposed between the carrier layer and the layer of ink.
	Bailey teaches a mechanism includes a foil that includes a carrier layer, a layer of the radiation curable material, and a layer of ink, wherein the layer of the radiation curable material is disposed between the carrier layer and the layer of ink (Column 7, Lines 40-47, Figures 1-5) and a method of applying the radiation curable material comprises applying the radiation curable material from a foil that includes a carrier layer, a layer of the radiation curable material, and a layer of ink, wherein the layer of the radiation curable material is disposed between the carrier layer and the layer of ink (Column 7, Lines 40-47, Figures 1-5).
It would have been obvious to one of ordinary skill in the art before the present invention was made to further modify the invention taught by Bontrager et al., as modified, to provide radiation curable material from a foil that includes a carrier layer, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Vaidya (US Patent 6.001,893), Shvartsman (US Patent 6,245,382) and Knipp (US Publication 2017/0228632) teaches UV radiation curable material applied to surfaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853